Citation Nr: 1704340	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for lipomas of the abdomen and neck, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for lipoma of the chest wall/right axillary, claimed as lipomas of the side, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for headaches, to include as due to lipomas.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a July 2014 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a July 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board notes that the Veteran's claim  of service connection for lipomas was previously characterized as one for "lipomas, side, abdomen, and neck, to include as due to ionizing radiation exposure."  As will be discussed in greater detail below, because the evidence supports finding of service connection for the Veteran's claimed "side" lipoma (specifically, for a lipoma of the chest wall/right axillary), but does not support a finding that the Veteran's lipomas of the abdomen and neck are related to service, the Board has split the Veteran's claim into two separate issues, as set forth on the title page of this decision.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during service.

2.  A heart disability, to include coronary artery disease (CAD) and atrial flutter, did not have its clinical onset in service and is not otherwise related to active duty; a heart disability was not exhibited within the first post-service year.

3.  Lipomas of the abdomen and neck did not have their onset in service and are not otherwise related to the Veteran's active military service.

4.  The evidence is at least evenly balanced as to whether the Veteran's lipoma of the chest wall/right axillary is related to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a heart disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The Veteran does not have lipomas of the abdomen and neck that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, lipoma of the chest wall/right axillary was incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By letters dated in January 2010 and April 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements in the January 2010 and April 2010 letters.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the AOJ obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records.

Pursuant to the July 2014 Board Remand, the Veteran was afforded pertinent VA examinations with medical opinions in August 2014, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the August 2014 VA medical examinations and opinions are adequate for evaluation purposes, as to the claims decided herein.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, certain chronic diseases, including cardiovascular-renal disease such as coronary artery disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Also for chronic diseases, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is defined as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations.  Id.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health. 38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include "any other cancer," which includes malignant melanoma.  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).

Finally, there is a third avenue of recovery in a case involving radiation as the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 4, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Heart disability

In this matter, the Veteran asserts that he has a heart disability, which was incurred during his military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from June 1978 to June 1984.  He specifically contends that he developed a heart disability as a result of exposure to ionizing radiation during his military service.  See, e.g., the Veteran's claim dated January 2010.  Reviewing the Veteran's STRs, an October 1983 occupational health examination noted slightly irregular heart rhythm with no murmur.  An electrocardiogram was performed in October 1983, which yielded normal results.  The Veteran's May 1984 separation examination did not document any continuing complaints of or treatment for a heart disability.

With respect to the Veteran's contentions of in-service exposure to ionizing radiation.  His service personnel records confirm his service aboard two nuclear-powered submarines, the U.S.S. John Marshall and the U.S.S. Woodrow Wilson.  See the Record of Occupation Exposure to Ionizing Radiation.  A December 1981 Department of Navy record showed a total lifetime exposure of 0.438 REM from February 1981 to June 1981.

As described above, service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service, including as a result of exposure to radiation.  See Combee, supra.

Regarding the first avenue, the competent evidence does not show the Veteran was exposed to ionizing radiation as a result of participation in an activity listed in 38 C.F.R. § 3.309.  A radiation exposed veteran is one who has participated in a radiation-risk activity. 38 C.F.R. § 3.309(d)(3).  Serving aboard a United States Naval nuclear submarine is not listed as a radiation-risk activity.  Therefore, the radiation presumption under 38 C.F.R. § 3.309 does not apply to the Veteran's claim.

Regarding the second avenue, a heart disability, to include CAD and atrial flutter, is not a disease subject to presumptive service connection under 38 C.F.R. § 3.309(d) and is not a radiogenic disease under 38 C.F.R. § 3.311.  Accordingly, there is no basis upon which to award service connection pursuant to 38 C.F.R. § 3.311(b)(2) or on a presumptive basis due to radiation exposure.

The Board now turns to the question of whether this claimed disability is related to his service on a direct basis.  . A review of the Veteran's post-service treatment records show that he was afforded an echocardiogram in April 2010 based upon complaints of palpitations off and on for many years dating from his military service.  The echocardiogram yielded normal results.

The Veteran was afforded a VA examination in April 2010 at which time he was diagnosed with atrial flutter.  With respect to the question of nexus, the VA examiner determined that the diagnosed atrial flutter did not manifest during his active duty service, to include the documented irregular heart rhythm.  The examiner explained that, although an irregular heart rate was noted during the Veteran's military service, "[n]o definitive arrhythmia identified on the EKG or in medical records.  No further work up or treatment initiated while in the military."  The examiner noted that the Veteran does have current arrhythmia, which was shown in the echocardiogram performed for this examination.  The examiner explained, "[h]is current arrhythmia is atrial flutter.  There was no atrial flutter identified on work up in the military or exams since."  The examiner continued, "[t]here are many causes for this electrical conduction problem in the heart.  This Veteran has identified risk factors for the arrhythmia such as [hypertension] and lung problems/smoker and other causes/conditions which need to be evaluate such as thyroid problems to help determine the cause."  The examiner concluded, "[b]ased on the information in the c-file past and present medical records history and physical and review of the medical literature . . . this Veteran's irregular heartbeat now named atrial flutter is not caused by or a result of his irregular heartbeat in service."

Critically, the April 2010 examiner did not comment on whether there was any connection between a currently diagnosed heart disability and the Veteran s exposure to ionizing radiation.  In addition, since that examination was performed the Veteran was diagnosed with CAD and underwent a coronary angioplasty in October 2010.  As such, the matter was remanded in July 2014 in order to obtain a new VA medical opinion.

Pursuant to the Board Remand, the Veteran was afforded a VA examination with separate medical opinion in August 2014 at which time the examiner diagnosed the Veteran with CAD with secondary myocardial infarction, as well as atrial flutter, transient, not currently active.  With respect to the etiology of the diagnosed disabilities, the examiner determined that the claimed conditions were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner outlined the Veteran's in-service cardiac history and explained, "[i]n general, cardiovascular disease is related to a number of risk factors.  Among the most prominent are hypertension, tobacco use, and hyperlipidemia."  The examiner continued, "[t]his Veteran has all three major risk factors, which likely account for his coronary condition and heart attack.  There is no evidence [whatsoever] of a heart condition or of a diagnosis or a condition likely to produce a heart condition while in service."  The examiner further noted that the Veteran was exposed to ionizing radiation during his service.  To this end, the examiner stated, "[i]n general, radiation exposure is not listed as a risk factor for CAD except when extremely high and focused doses of radiation are applied directly to the heart."  The examiner noted that a review of medical literature does show a potential for cardiovascular disease in response to exposure to environmental radiation; however, this was only as to very large exposures.  The examiner therefore concluded, "[g]iven the above considerations, a relationship of the Veteran's current heart condition to service appears less likely as not."

The August 2014 VA examiner additionally noted the Veteran's atrial flutter during performance of an echocardiogram in 2010.  The examiner reported that there does not appear to be a relationship to the episodes of irregular rhythm in service.  He explained, "[a]trial flutter is very easy to identify, and would have been obvious in service (and not considered 'slight').  It is more likely that the Veteran had simple respiratory variation in his cardiac rhythm while in service, which is considered a variant of normal."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the medical evidence demonstrating the absence of nexus between the currently diagnosed heart disability and the Veteran's active duty service is the most probative evidence of record.  As indicated above, the August 2014 VA medical opinion was based on a thorough review of the Veteran's medical history and the pertinent medical literature; the Board therefore places significant weight on the findings of the August 2014 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the August 2014 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for a heart disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that irregular heartbeat may be indicative of a chronic heart disability is commonly known and, therefore, the Veteran's contention that he has a chronic heart disability related to his military service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

There is no indication in the medical evidence of record that the Veteran was diagnosed with a heart disability, to include CAD, during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006). Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

The Board has considered the contentions of the Veteran as to continuity of heart disability symptoms.  However, the evidence does not document a diagnosis of CAD prior to 2010.  C.f., Walker, 708 F.3d at 1331.  The August 2014 VA examiner noted the absence of pertinent complaints in the clinical record and felt this fact was significant when considering the heart disability that was subsequently identified.  The claim that pertinent symptoms were continuous and identical to in-service symptoms is not convincing.  Finally, the Veteran's contentions regarding chronic heart symptomatology dating from service are less probative than the findings of the August 2014 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disability.  Accordingly, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A § 5107 (West 2014).



Lipomas of the abdomen, neck, and chest wall/right axillary

In this matter, the Veteran asserts that he suffers from lipomas as a result of exposure to ionizing radiation during his military service.  See, e.g., the September 2012 Board hearing transcript.  For the reasons set forth below, the Board concludes that service connection for lipoma of the chest wall/right axillary is warranted; however, service connection for lipomas of the abdomen and neck is not warranted based upon the evidence of record.

As described above, it is undisputed that the Veteran was exposed to ionizing radiation aboard Naval nuclear-powered submarines during his military service.  However, this is not a radiation-risk activity during his military service; as such, the radiation presumption under 38 C.F.R. § 3.309 does not apply to the Veteran's claim.

Additionally, lipomas are not subject to presumptive service connection under 38 C.F.R. § 3.309(d) and are not a radiogenic disease under 38 C.F.R. § 3.311.  As such, the Board will address the question of whether this claimed disability is related to his service on a direct basis.  Combee, 34 F.3d at 1039.

A review of the Veteran's STRs, including his May 1984 separation examination, does not document any complaint of or treatment for lipomas.  However, he contends that he developed a lipoma of his right side during his military service.  See, e.g., the September 2012 Board hearing transcript.  To this end, the Veteran is competent to report symptoms such as development of a lump on his side.  See Jandreau, supra (lay testimony is competent to establish the presence of observable symptomatology as well as other matters).

VA treatment records show that the Veteran had lipomas on his ride side, neck, and abdomen excised in December 2009.  See VA treatment record dated March 2010.

Pursuant to the July 2014 Board Remand, the Veteran was afforded a VA examination with separate medical opinion in August 2014 as to his claimed lipomas.  The examiner noted the Veteran's report of lipomas including one on the back of his neck, one located on the right axilla, and one on the abdomen.  He stated that all three were resected in 2009, and have not recurred.  The Veteran indicated that the first lipomas were recognized in service in the right flank and right axilla.  He reported that the lipoma on his neck developed in 2009.  With respect to the etiology of the claimed lipomas, the examiner concluded that the lipomas of the abdomen and neck were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  However, the examiner also determined that the lipoma of the right chest/lower axillary was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.

The August 2014 VA examiner explained, "[a] review of the Veteran's [STRs] did not reveal evidence of a lipoma.  A September 29, 2009 physician note documents an onset of a neck lipoma one month prior.  However, the onset [of] a lipoma 'on the right side' was described as being 25 years prior."  The examiner further noted, "[t]he 2009 provider described a large lipoma in the right chest and another smaller one in the back of the head at the hairline.  An additional smaller lipoma of the right abdomen was identified during an October 16, 2009 general surgery evaluation."  The examiner continued, "[i]n general, the etiology of lipomas is poorly characterized in the medical literature.  General research conducted at PubMed using multiple search terms failed to reveal any known associations between radiation exposure and lipomas."  The examiner then noted the Veteran's competent reports concerning the development of his lipomas.  The examiner opined, 

The Veteran advised the examiner of an onset of the right chest wall/low axillary and abdominal lipoma in service . . . While the Veteran recalls the abdominal lipoma as beginning in service, this appears somewhat unclear.  The September 18, 2012 testimony refers to a 'knot' in service (singular, not plural).  This is most likely the right chest/low axillary lipoma.  It would appear that the right abdominal lipoma was first medically identified after the referral in 2009.  It appears more likely that the right chest/lower axillary lipoma is the one correctly identified as the one alleged to have begun in service.

The examiner additionally stated, "[b]oth medical notes and the testimony available in the C-file suggest that the neck lipoma was not present in service."  The examiner further explained, that the Veteran has consistently reported the onset of the right chest/low axillary lipoma to service.  He concluded, "[g]iven the consistency in the reports of a right chest wall/lower axillary lipoma with regard to an onset in service, a relationship appears at least as likely as not."

Based upon the evidence of record, the Board finds that the evidence demonstrating the absence of nexus between the lipomas of the neck and abdomen and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  However, the evidence, including the Veteran's own statements, supports a finding that the currently diagnosed lipoma of the right chest wall/axillary was incurred in his military service.  As indicated above, the August 2014 VA medical opinion was based on a thorough review of the Veteran's medical history and the pertinent medical literature; the Board therefore places significant weight on the findings of the August 2014 VA examiner.  See Bloom, 12 Vet. at 187 (1999).

Pertinently, the Veteran has not produced a medical opinion to contradict the conclusions of the August 2014 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a).

Consequently, and based on this evidentiary posture, the Board concludes that the evidence of record is against the Veteran's claim of service connection for lipomas of the neck and abdomen.  However, the evidence is at least evenly balanced as to whether the diagnosed lipoma of the chest wall/right axillary was incurred in his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lipoma of the chest wall/right axillary is warranted.  Accordingly, to that extent, the Veteran's claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for lipomas of the abdomen and neck is denied.

Entitlement to service connection for lipoma of the chest wall/right axillary is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claim on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending headache disability claim.

The Veteran asserts entitlement to service connection for headaches, which developed during his active military service.  See, e.g., the September 2012 Board hearing transcript.  In the alternative, he contends that his current headaches are due to his lipomas.  Id.  The Board notes that the Veteran is now service-connected for lipoma of the chest wall/right axillary.

Pursuant to the July 2014 Board Remand, the Veteran was afforded a VA examination in August 2014 with respect to the claimed headaches.  The examiner provided a nexus opinion as to the question of whether the claimed headaches were caused or aggravated by the Veteran's lipomas.  However, no opinion has been obtained as to the question of direct service connection.  To this end, the Board notes that the Veteran has submitted a lay statement from Mr. N.B. concerning the Veteran's headache symptomatology dating from his military service, in addition to his own testimony and statements concerning continuing headache symptoms.

As a nexus opinion has not been obtained as to the question of direct service connection, the matter must be remanded in order to afford the Veteran with a pertinent VA opinion to address the outstanding question of nexus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, upon remand, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from July 2014 to present.  All such available documents must be associated with the claims file.

2.  Thereafter, the AOJ shall refer the VA claims file to an examiner with appropriate expertise in order to obtain a nexus opinion as to the claimed headaches.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.

The examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability (1) was incurred in, or aggravated by, active duty, to include as a result of exposure to ionizing radiation, and/or (2) is approximately due to or aggravated by lipoma of the chest wall/right axillary.  The examiner should comment on the Veteran's reported assertions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


